Citation Nr: 0924929	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include dysthymia and posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran served in the Air Force from March 2006 to March 
2007.  She was discharged under honorable conditions 
(general) due to misconduct. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran was disciplined in service and discharged for 
illegal drug use.

2.  The Veteran's psychiatric disorder is proximately due to 
her illegal drug abuse.


CONCLUSIONS OF LAW

Psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in April 2007, 
March 2008, and April 2008 letters.  The letters included 
notice of the information and evidence necessary to 
substantiate a disability rating and the effective date to be 
assigned in the event her claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was last readjudicated in a July 2008 
statement of the case, thereby curing any deficiency in the 
timing of the notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323- 24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006). 

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the Veteran 
herself.  38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in June 2007 and June 2008.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Factual Background

As indicated above, the Veteran served in the Air Force from 
March 2006 to March 2007.  She was discharged under honorable 
conditions (general) due to misconduct occurring in August 
2006.  The Veteran submitted a claim for compensation in 
April 2007, citing anxiety/depression as her service-
connected disability.  The Veteran complained that the 
disciplinary proceedings, for illicit drug use, which 
culminated in her discharge from the Air Force, caused her 
dysthymic disorder and PTSD.

The Veteran's service treatment records (STRs) are silent for 
complaints or findings of psychiatric disability.  

The Veteran submitted a letter dated in May 2007 from Marc 
Orner, Ph.D. of the Abilene Professional Center.  He 
indicated that the Veteran displayed depression, poor 
concentration, fear of dying, racing thoughts, easy 
agitation, confusion, and frustration.  Dr. Orner opined that 
these symptoms were directly related to the Veteran's service 
in the Air Force at Dyess Air Force Base from September 2006 
to February 2007.  He noted that she exhibited the symptoms 
of PTSD and dysthymia.

The Veteran was afforded a VA examination in June 2007.  The 
Veteran's claims file and STRs were reviewed by the examiner.  
On examination, the Veteran reported feelings of outrage and 
incredulity secondary to perceived injustice of her 
involuntary discharge from the Air Force.  The examiner noted 
that her symptoms were relatively mild in nature and did not 
appear sufficiently severe to warrant therapy as they were a 
normal and predictable reaction to her occupational 
stressors.  The Veteran exhibited normal attributes upon 
additional psychological questioning and evaluation.

The Veteran submitted an additional letter from Dr. Orner, 
dated in May 2008.  Dr. Orner diagnosed the Veteran as having 
PTSD and dysthymia directly attributable to the events 
associated with her discharge from the Air Force.  Dr. Orner 
indicated that she did not display the symptoms of PTSD until 
September 2007, six months after her discharge, and he noted 
that this was typical for the onset of this disorder.

The Veteran was afforded another VA examination in June 2008, 
intended to resolve the discrepancy between the June 2007 
examiner and Dr. Orner.  The examiner opined that the Veteran 
displayed the symptoms of PTSD due to her separation from the 
Air Force, and dysthymic disorder due to her separation 
procedure or possibly secondary to her untreated PTSD.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  An injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The standard of proof applied in decisions and claims for 
veterans benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

If there is sufficient competent medical evidence on file for 
the Secretary to make a decision on the claim, he may proceed 
to do so without providing a medical examination.  38 U.S.C. 
§ 5103A(d); see McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Whether medical evidence is competent is a finding 
of fact and may only be set aside if the finding is clearly 
erroneous.  See Mclendon v. Nicholson, 20 Vet. App. at 85.  

In the instant case, both Dr. Orner and the VA examiner from 
July 2008 suggest that the Veteran's psychiatric disability 
is related to her active service.  By way of support for 
their medical opinions, they relate the Air Force 
disciplinary proceedings as the stressor events upon which 
the Veteran's PTSD is predicated.  Moreover, the Veteran 
argues that the disciplinary and separation proceedings 
administered by the Air Force caused her psychiatric 
disorder.  In view of the Veteran's record, the Board notes 
that had the Veteran not abused illegal drugs, she would not 
have experienced disciplinary and separation proceedings.  
Therefore, as is implied by Dr. Orner's opinions and that of 
the VA examiner from July 2008, the Veteran's drug abuse is 
the proximate cause of the Veteran's anxiety disorder.  

The Board notes that Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; see also 38 C.F.R. 
§§ 3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that results from 
a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990, and the cause of the disease 
was linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  As such, as the Veteran's psychiatric 
disorder arose from her illegal drug abuse, service 
connection cannot be granted.


ORDER

Service connection for psychiatric disability, to include 
dysthymia and PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


